FILED
                            NOT FOR PUBLICATION                             SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50158

               Plaintiff - Appellee,             D.C. No. 3:08-CR-01446-WQH

  v.
                                                 MEMORANDUM *
RAMON ESPERANZA CARRILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Ramon Esperanza Carrillo appeals from the 27-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. §1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carrillo contends that the district court procedurally erred by not responding

to his non-frivolous arguments in mitigation. The record reflects that the district

court carefully considered the 18 U.S.C. § 3553(a) sentencing factors, including

Carrillo’s arguments in mitigation, before concluding that the circumstances were

insufficient to warrant a sentence below the one imposed. The district court did

not procedurally err. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008)

(en banc).

      Carrillo also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances, the district court’s within-Guidelines

sentence is substantively reasonable. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                     09-50158